Title: To James Madison from William C. C. Claiborne, 26 October 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


26 October 1804, New Orleans. Forwards a duplicate of his 16 Oct. letter, which contains his reply to charges in a pamphlet also sent JM. “Perhaps this Publication will not receive any Credit to the Northward; But as the Attention of the American Citizens is turned to Louisiana, and from our great distance from the Seat of Government and other Causes, events in this quarter are too apt to be misrepresented, I thought it prudent not to remain silent under accusations made against me, even by an anonimous Writer.
“Altho’ there has been much discontent manifested in New-Orleans and its vicinity, yet I do not believe that the disaffection is of a serious nature, or that it is extensive. That some difficulty should attend the Introduction of American Government and Laws, was to have been expected …, and when we take into view, the various and rapid transitions and transfers which have taken place in this Territory, we may indeed felicitate ourselves on the great share of good order which has been preserved.” Under arbitrary and despotic governments silence passes for contentment and public approval. Had the U.S. administration been more “rigid, coercive, and unjust” this might have been so, but a “mild and just Government which admits freedom of Speech and of opinion” allows expression of varied opinions. “I know not whether any, or what particular exception may be taken at the seat of Government to my Administration; But I can conscientiously say, that my conduct thro’out, has been directed by the purest Motives of honest patriotism, and that my Measures were rendered necessary by existing circumstances, on strong considerations of political expediency.”
